MEMORANDUM **
This is an appeal of the district court’s dismissal of appellant’s civil suit alleging legal malpractice by the Maricopa County Public Defender’s Office with respect to their representation of appellant during his 1996 criminal trial.
A review of the record and appellant’s response to the court’s April 15, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard).
This court may affirm the district court on any ground finding support in the record. Marino v. Vasquez, 812 F.2d 499, 508 (9th Cir.1987); see also Bruce v. United States, 759 F.2d 755, 758 (9th Cir.1985). The district court did not err in granting the Maricopa County Public Defender’s Office’s motion to dismiss and dismissing appellant’s civil suit with prejudice. Appellant’s suit is barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because a judgment in his favor would necessarily imply the invalidity of his conviction and he cannot show that his conviction has already been vacated or that another exception to the Heck bar applies.
*477Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.